United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1199
                                   ___________

Boyd Lee Critel; Rita Lorraine Critel,   *
                                         *
             Appellants,                 *
                                         *
       v.                                *
                                         *
Curtis H. Evans, County Judge, York, *
Nebraska; Bryce Bartu, District Judge, *
Seward, Nebraska; Richard D. Sievers, *
Chief Judge, Nebraska Court of           *
Appeals; Everett O. Inbody, Judge,       *
Nebraska Court of Appeals;               *
Wesley C. Mues, Judge, Nebraska          *
Court of Appeals; Sharon Cuda,           *
Clerk of District Court; Charles         *   Appeal from the United States
W. Campbell, County Attorney;            *   District Court for the
Loretta Heiden, County Treasurer;        *   District of Nebraska
Dean Buller, Chairman County             *
Commission and all others; Dale E.       *    [UNPUBLISHED]
Radcliff, County Sheriff and all others; *
Patricia Bredenkamp, Clerk and           *
Register of Deeds; Ann Charlton,         *
County Assessor; Kelly M. Thomas,        *
Svehla, Barrows & Thomas, York,          *
Nebraska; Steve A. Rediger; Randy R. *
Stoll; Rex Charlton; Florance            *
Charlton; Lanet S. Asmussen, Clerk       *
of Nebraska Supreme Court; Jeannie       *
Huff; Randy Campbell; York News-         *
Times, Dan D. Collin, Publisher, York, *
Nebraska; Unknown Doe, 1 to 100;         *
First National Bank,                      *
                                          *
             Appellees.                   *

                                    ___________

                          Submitted: February 5, 1998
                              Filed: February 19, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Boyd Lee Critel and Rita Lorraine Critel appeal from a final order of the United
States District Court1 for the District of Nebraska dismissing their complaint with
prejudice for failing to comply with Fed. R. Civ. P. 8(a)(2). We have carefully
reviewed the entire record, and we summarily affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                          -2-